Lewis, P.,
concurring, said:
The order was necessary to secure the quiet essential to the proper administration of public justice. Judge Atkins, without ■consulting anybody, had the authority to put the rope up, and the city was not responsible therefor. Indeed, had the mayor or police gone there to take down the rope, the judge would have *578been justified in putting them in jail, and no doubt would have done so. It is for a judge to exercise a reasonable discretion in cases such as this, and no general rule can be laid down; but this court would not countenance any needless or wanton exercise of this power on the part of a judge. For a court of justice not to be able to secure the quiet necessary to allow judge and jury to hear the witnesses and counsel, would make the proceedings in that court a farce. He concurred in the instruction of the circuit judge, who said to the jury if they believed the rope was put up by the order of the hustings court, that ended the case.
Judgment abbtrmed,